DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a method for more safely monitoring a direct current electrode system, comprising: delivering direct current via an electrode lead to a target tissue of a patient; measuring the driving voltage across the electrode; comparing the driving voltage across the electrode to predetermined threshold range values; measuring the body impedance; determining a voltage drop across the lead from the body impedance measurement; and adjusting the driving voltage to maintain the voltage drop across the lead within a predetermined voltage range.
Group II, claim(s) 15-22, drawn to a method for more safely monitoring direct current conditioning of a working electrode, comprising: applying direct current of a first polarity over a first duration, applying direct current of a second polarity opposite the first polarity over a second duration, receiving measurements of the peak voltage of the first polarity over the first duration and measurements of the peak voltage of the second polarity over the second duration; adjusting the direct current by analyzing the peak voltages over the first duration and the second duration, and increasing the current magnitude by an amount up to a pre-determined current limit if the measured peak voltage over the first duration and the second duration is below an absolute threshold limit.
Group III, claim(s) 23-26, drawn to a method for increasing efficacy of an alternating current electrode system, comprising: delivering alternating current via an electrode and electrode lead to a target tissue of a patient utilizing a DC-offset waveform, wherein the electrode or electrode lead comprises one or more of: high density charge materials, a SINE electrode, and/or a silver-silver chloride material, wherein the method increases excitability of target neurons, thereby decreasing thresholds and widening the therapeutic window of the target tissue stimulation.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature (“a priori”, i.e. there is no subject matter common to all 3 independent claims, see MPEP 1850 (II)). Group I contains subject matter requiring comparing the driving voltage across the electrode to predetermined threshold range values; measuring the body impedance; determining a voltage drop across the lead from the body impedance measurement; and adjusting the driving voltage to maintain the voltage drop across the lead within a predetermined voltage range. Group II is directed towards adjusting the direct current by analyzing the peak voltages over the first duration and the second duration, and increasing the current magnitude by an amount up to a pre-determined current limit if the measured peak voltage over the first duration and the second duration is below an absolute threshold limit. Group III is directed towards delivering alternating current via an electrode and electrode lead to a target tissue of a patient utilizing a DC-offset waveform, wherein the electrode or electrode lead comprises one or more of: high density charge materials, a SINE electrode, and/or a silver-silver chloride material, wherein the method increases excitability of target neurons, thereby decreasing thresholds and widening the therapeutic window of the target tissue stimulation.
During a telephone conversation with Samuel Cockriel on 11/18/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 15-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 and 23-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the peak voltage" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
In claim 15, line 9, “the peak voltages” should be “the peak voltage of the first polarity and the peak voltage of the second polarity” since each polarity could have multiple peaks and it should be clear the applicant is referring to the previously mentioned peaks.
Claim 15 recites the limitation "the current magnitude" in claim 15 line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the measured peak" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
In claims 18 and 19, the terms “about 5 mA” and “about 1.5 V” in claims 18 and 19 are relative terms which renders the claims indefinite. The terms “about 5 mA” and “about 1.5 V” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almendinger et al. (Pub. No.: US 2013/0238048 A1); hereinafter referred to as “Almendinger”.
Regarding claim 15, Almendinger discloses a method (e.g. see figure 30, element 2500, abstract) for more safely monitoring direct current conditioning of a working electrode, comprising: applying direct current (e.g. see [0336]-[0337]) of a first polarity over a first duration (e.g. see [0336]), applying direct current of a second polarity opposite the first polarity over a second duration (e.g. see [0336]), receiving measurements of the peak voltage of the first polarity over the first duration and measurements of the peak voltage of the second polarity over the second duration (e.g. see [0336]); adjusting the direct current by analyzing the peak voltages over the first duration and the second duration (e.g. see [0347], [0276]), and increasing the current magnitude by an amount up to a pre-determined current limit if the measured peak voltage over the first duration and the second duration is below an absolute threshold limit (e.g. see [0347], [0276]. Almendinger states in [0276] “The capacitive ratio can be used to ensure that the correct (and consistent) current level is delivered to the lead arrangement”. Thus the correct (and consistent) current level is a “threshold limit”).
Regarding claim 16, Almendinger discloses increasing the current magnitude is by a pre-determined amount (e.g. see [0347], [0276]. Almendinger states in [0276] “The capacitive ratio can be used to ensure that the correct (and consistent) current level is delivered to the lead arrangement”. Thus the correct (and consistent) current level is a “predetermined amount).
Regarding claim 17, Almendinger discloses the first polarity is anodic and the second polarity is cathodic (e.g. see figure 28, element 2300).
Regarding claim 18, Almendinger discloses the claimed invention except for the current limit is about 5mA.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Almendinger with a current limit of about 5mA, since it has been held that where the general conditions of a claim are disclosed in the prior art (e.g. see [0352]-[0356]), discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 20, Almendinger discloses decreasing the current magnitude by a pre-determined amount if the measured absolute peak voltage over the first duration or the second duration is above an absolute threshold limit (e.g. see [0347], [0276]. The voltage/current is adjusted to the appropriate level).
Regarding claim 21, Almendinger discloses applying direct current of a first polarity over a first duration and applying direct current of a second polarity opposite the first polarity over a second duration comprises a cycle of direct current delivery, and wherein the method includes at least about 10 cycles of direct current delivery (e.g. see figures 30/31. Both figures are closed loop and will repeat through infinite cycles).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almendinger as applied to claim 15 above, and further in view of Arfin et al. (Pub. No.: US 2012/0277830 A1); hereinafter referred to as “Arfin”.
Regarding claim 19, Almendinger discloses in [0086] that 2.5 volts may be supplied by the power regulator to the signal generator but does not explicitly disclose the peak voltage absolute threshold limit is about 1.5V. Arfin teaches that it is known to use such a modification as set forth in [0175], figures 20A, 20C, figure 5B elements 356-362 to ensure variations in load impedance do not significantly affect the load current due to regulation by the current feedback loop, even as the load voltage is continuously changing (e.g. see [0175]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the disclosed voltage level in a impedance monitoring feedback system as taught by Arfin in the method of Almendinger, since said modification would provide the predictable results of ensuring variations in load impedance do not significantly affect the load current due to regulation by the current feedback loop, even as the load voltage is continuously changing.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almendinger as applied to claim 15 above, and further in view of Gadsby et al. (Patent No.: US 7,742,828 B2); hereinafter referred to as “Gadsby”.
Regarding claim 22, Almendinger discloses the claimed invention except for the working electrode comprises silver chloride. Gadsby teaches that it is known to use such a modification as set forth in column 3 lines 9-19 to provide an impedance gradient which provides more custom electrode impedance characteristics. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use silver chloride in the working electrode as taught by Gadsby in the method of Almendinger, since said modification would provide the predictable results of an impedance gradient which provides more custom electrode impedance characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792